         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 1 of 26                FILED
                                                                              2020 May-14 PM 09:02
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHWESTERN DIVISION


EDWIN R. BANKS,                               )
                                              )
        Plaintiff,                            )
                                              )
                                              )
v.                                            )   Case No. 5:20-cv-0565-LCB
                                              )
ALEX M. AZAR , II, in his official            )   OPPOSED
capacity as Secretary of the U.S. Dept.       )
of Health and Human Services                  )
                                              )
        Defendant.                            )




PLAINTIFF EDWIN R. BANK’S MOTION FOR SUMMARY JUDGMENT
             AND BRIEF IN SUPPORT THEREOF




                                          1


DOCSBHM\2318056\2
          Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 2 of 26




                                         TABLE OF CONTENTS


I. NARRATIVE SUMMARY OF UNDISPUTED FACTS...................................3
II. LEGAL BACKGROUND ...................................................................................5
III.   FACTUAL BACKGROUND ........................................................................10
  A. The Medicare Appeals Process ......................................................................12
  B. Local Coverage Determinations .....................................................................15
IV.    BRIEF IN SUPPORT OF SUMMARY JUDGMENT ..................................17
  A. The Court Can Properly Consider Proceedings Related to ALJ Gulin’s
  Decision ................................................................................................................17
  B. The Issue at Stake is Identical to the One Involved in the Prior Proceeding 18
  C. The Issue Was Actually Litigated in the Prior Proceeding ............................21
  D. The Determination in the Prior Litigation Was a Critical and Necessary Part
  of the Judgment .....................................................................................................23
  E. The Secretary Had a Full and Fair Opportunity to Litigate ...........................23
V. CONCLUSION..................................................................................................25




                                                             2


DOCSBHM\2318056\2
          Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 3 of 26




        COMES NOW Plaintiff Edwin R. Banks (“Mr. Banks”), and pursuant to Rule

56 of the Federal Rules of Civil Procedure, moves for summary judgment that the

Defendant Alex M. Azar, II, in his official capacity of the U.S. Department of Health

and Human Services (the “Secretary”) is collaterally estopped to deny that tumor

treatment field therapy (TTFT) is a Medicare covered benefit/is “medically

reasonable and necessary” for Mr. Banks. Because the Secretary is collaterally

estopped to deny these facts/conclusions, summary judgment should be granted that

Mr. Bank’s claim for TTFT coverage is approved. This motion is based upon the

pleadings of record, relevant legal authorities, and the Declaration of James

Pistorino, attached hereto as Exhibit A.

I. NARRATIVE SUMMARY OF UNDISPUTED FACTS
        1.      The Center for Medicare & Medicaid Services (CMS) has designated

the Administrative Qualified Independent Contractor (AdQIC) as his representative

to receive notices of hearings before ALJs of appeals from decisions denying

reconsideration. See Exhibit A-1, pp. 3-4.

        2.      The AdQIC relevant to Mr. Banks’s hearing before ALJ Gulin was

MAXIMUS. See Exhibit A-2, pp. 5-9.

        3.      On April 17, 2019, MAXIMUS was provided with notice of the hearing

related to ALJ Appeal No. 1-8428973391 to be held by ALJ Gulin on May 15, 2019.

See id.
                                           3


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 4 of 26




        4.      On May 13, 2019, MAXIMUS was provided with notice of the hearing

related to ALJ Appeal No. 1-8498071113 to be held by ALJ Gulin on May 15, 2019.

See Exhibit A-3, pp.10-14.

        5.      On May 14, 2019, MAXIMUS was provided with notice of the hearing

related to ALJ Appeal No. 1-8501252025 to be held by ALJ Gulin on May 15, 2019.

See Exhibit A-4, pp.15-19.

        6.      The Secretary did not appear at the hearing held on May 15, 2019, by

ALJ Gulin. See Exhibit A, p. 2, ¶ 8.

        7.      Mr. Banks was represented by attorney Debra Parrish at the hearing

held on May 15, 2019 by ALJ Gulin. See CAR1273.

        8.      On June 6, 2019, ALJ Jeffery Gulin issued a FULLY FAVORABLE

decision covering ALJ Appeal Nos. 1-8498071113, 1-8428973391, and 1-

8501252025. See CAR1273-80.

        9.      ALJ Gulin’s June 6, 2019 decision relates to Mr. Bank’s claim for

TTFT coverage for the months of February 2018 and May 2018-January 2019. See

CAR1280.

        10.     At issue ALJ Gulin’s decision was whether TTFT was a Medicare

covered benefit for Mr. Banks. See CAR1273, 1277.

        11.     ALJ Gulin found that TTFT was a Medicare covered benefit for Mr.

Banks. See CAR1279.
                                           4


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 5 of 26




        12.     At issue in ALJ Gulin’s decision was whether TTFT was “medically

reasonable and necessary” for Mr. Banks. See CAR1273.

        13.     ALJ Gulin found that TTFT was “medically reasonable and necessary”

for Mr. Banks. See CAR1279.

        14.     The Secretary did not appeal ALJ Gulin’s decision.

        15.     ALJ Gulin’s June 6, 2019 decision is part of the Record in this case.

See CAR1273-79.

        16.     On June 3, 2019, ALJ Bruce Kelton issued an UNFAVORABLE

decision in ALJ Appeal No. 1-8136495060. See CAR1251-62.

        17.     ALJ Kelton’s June 3, 2019 decision relates to Mr. Bank’s claim for

TTFT coverage for the months January, March, and April 2018. See CAR1251.

        18.     At issue in ALJ Kelton’s decision was whether TTFT was a Medicare

covered benefit for Mr. Banks. See CAR1252.

        19.     ALJ Kelton held that TTFT was not a Medicare covered benefit for Mr.

Banks. See CAR1261.

        20.     At issue in ALJ Kelton’s decision was whether TTFT was “medically

reasonable and necessary” for Mr. Banks. See CAR1261, 1262.

II. LEGAL BACKGROUND

        Collateral estoppel (i.e., “issue preclusion”) is a venerable common law

doctrine that bars re-litigation of a legal or factual issue determined in a prior
                                           5


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 6 of 26




proceeding. Under the doctrine of collateral estoppel, “once an issue is actually and

necessarily determined by a court of competent jurisdiction, that determination is

conclusive in subsequent suits based on a different cause of action involving a party

to the prior litigation.” Montana v. United States, 440 U.S. 147, 153-54 (1979).

        Collateral estoppel serves the triple purposes of protecting litigants from the

burden of relitigating an identical issue against the same party, promoting judicial

economy by preventing needless litigation, and encouraging reliance on adjudication

by preventing inconsistent results. See, e.g., Allen v. McCurry, 449 U.S. 90, 94

(1980); Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 326 (1978).

        In the Eleventh Circuit, collateral estoppel applies if: 1) the issue at stake is

identical to the one involved in the prior proceeding; 2) the issue was actually

litigated in the prior proceeding; 3) the determination of the issue in the prior

litigation must have been a critical and necessary part of the judgment in the first

action; and 4) the party against whom estoppel is asserted must have had a full and

fair opportunity to litigate the issue in the prior proceeding. See, e.g., Christo v.

Padgett, 223 F.3d 1324, 1339 (11th Cir. 2000). The preliminary inquiry of whether

collateral estoppel is available is a legal question. Matter of McWhorter, 887 F.2d

1564, 1566 (11th Cir. 1989). The actual application of collateral estoppel is an

equitable consideration and the party seeking to invoke collateral estoppel bears the

burden of proving that the necessary elements have been satisfied. Id.
                                            6


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 7 of 26




        Parallel/concurrent litigation (especially federal/state) is common. Where

there is parallel/concurrent litigation, whichever case reaches finality first may have

preclusive effect on the other. See, e.g., Kline v. Burke Const. Co., 260 U.S. 226,

230 (1922). Thus, even a later filed suit that reaches finality first may have

preclusive effect in an earlier filed, but still on-going, litigation. For example, in

Chicago, R.I. & P. RY, Co., v. Elder, 270 U.S. 611 (1926), the Supreme Court held:

        Nor is it material that the action proceeding, in which the judgment, set
        up as an estoppel, is rendered, was brought after the commencement of
        the action or proceeding in which it is pleaded. … Whenever a
        judgment is rendered in one of the courts and pleaded in the other the
        effect of that judgment is to be determined by the application of the
        principles of res judicata by the court in which the action is still pending
        in the orderly exercise of its jurisdiction, as it would determine any
        other question of fact or law arising in the progress of the case.
Id. at 615-16. 1

        Because of the unique posture of the United States as a litigant, the Supreme

Court has held that offensive, non-mutual collateral estoppel does not apply against

the United States. See U.S. v. Mendoza, 464 U.S. 154 (1984). As a result, only a

party to a prior proceeding with the government can assert collateral estoppel against


1
  “Res judicata” is a legal doctrine incorporating the concepts of “claim preclusion”
(formerly known as “merger” and “bar”) and “issue preclusion” (formerly known as
“collateral estoppel”). The confusing use of these terms has led to modern efforts to
limit “res judicata” to mean “claim preclusion” and to use the term “issue preclusion”
instead of “collateral estoppel.” See THE RESTATEMENT (SECOND) OF JUDGMENTS
(1982); Migra v. Warren City School District Board of Education, 465 U.S. 75, 77
n. 1 (1984).
                                             7


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 8 of 26




the government.       Nevertheless, collateral estoppel, even offensive collateral

estoppel, may be asserted against the government. See, e.g., U.S. v. Moser, 266 U.S.

236 (1924) (government collaterally estopped from contesting that time at the Naval

Academy was “service during the civil war”); Hanover Bank v. U.S., 285 F.2d 455,

459-60 (Ct. Cl. 1961) (action for refund of taxes, government estopped from

recalculating taxes based on finding in prior litigation between the parties, cited in

U.S. v. Utah Construction Co., 384 U.S. 394, 422 (1966)).

        Here, Mr. Banks is not seeking to collaterally estop the Secretary with respect

to coverage for TTFT claims filed by any person other than himself. Instead, Mr.

Banks contends that he should not have to relitigate the same coverage issues against

the Secretary that have already been finally and conclusively determined in his favor.

        Proceedings giving rise to collateral estoppel are not limited to cases before

federal or state courts. In Astoria Federal Savings & Loan Assoc. v. Solimino, 501

U.S. 104, 107-8 (1991), the Supreme Court held:

        We have long favored application of the common-law doctrines of
        collateral estoppel (as to issues) and res judicata (as to claims) to those
        determinations of administrative bodies that have attained finality.
        When an administrative agency is acting in a judicial capacity and
        resolves disputed issues of fact properly before it which the parties have
        had an adequate opportunity to litigate, the courts have not hesitated to
        apply res judicata to enforce repose. Such repose is justified on the
        sound and obvious principle of judicial policy that a losing litigant
        deserves no rematch after a defeat fairly suffered, in adversarial
        proceedings, on an issue identical in substance to the one he
        subsequently seeks to raise. To hold otherwise would, as a general
                                            8


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 9 of 26




        matter, impose unjustifiably upon those who have already shouldered
        their burdens, and drain the resources of an adjudicatory system with
        disputes resisting resolution. The principle holds true when a court has
        resolved an issue, and should do so equally when the issue has been
        decided by an administrative agency, be it state or federal, which acts
        in a judicial capacity.

(internal citations omitted). See also B & B Hardware, Inc. v. Hargis Industries,

Inc., 135 S.Ct. 1293, 1302-3 (2015) (confirming that administrative decisions can be

a basis for issue preclusion).

        The application of collateral estoppel based on agency determinations (even

against agencies) has been affirmed in numerous cases. See, e.g., Continental Can

Co., U.S.A., v. Marshall, 603 F.2d 590 (7th Cir. 1979) (DOL collaterally estopped by

prior decisions of department); Bowen v. United States, 570 F.2d 1311, 1321-23 (7th

Cir. 1978) (NTSB acting in judicial capacity in prior proceeding, plaintiff

collaterally estopped); Brewster v. Barnhart, 145 Fed.App’x. 542 (6th Cir. 2005)

(SSA ALJ collaterally estopped by prior ALJ’ work determination); Islam v. U.S.

D.H.S., 136 F.Supp.3d 1088 (N.D. Cal. 2015) (D.H.S. collaterally estopped by prior

immigration judge’s determination); Cannon v. U.S., 2019 WL 5550065 at *4-5

(S.D. Cal. October 28, 2019) (plaintiff collaterally estopped by ALJ decision that

became final while district court case was pending).




                                           9


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 10 of 26




III.            FACTUAL BACKGROUND

        Mr. Banks sets forth the following factual background information. While

Mr. Banks does not believe that any of the information here is necessary to grant his

motion for summary judgment (though the statements herein are supported by the

Record), a discussion of the factual context may assist the Court in consideration of

the issues.

        Glioblastoma multiforme (GBM) is an unusually deadly type of brain cancer.

Without treatment, survival is typically 3 months. With earlier forms of treatment

before TTFT, the survival rate at two years after treatment is ~31%, while at five

years, only ~5% of patients are living.

        More recently, treating GBM using alternating electric fields has been

developed. This is known as tumor treatment field therapy (TTFT). Alternating

electric fields interfere with tumor cell replication and have been shown to

dramatically increase the period during which the GBM does not progress, as well

as overall survival rates. Indeed, TTFT has proven so effective that, in late 2014, a




                                          10


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 11 of 26




randomized clinical trial of TTFT was suspended because it would have been

unethical to withhold TTFT treatment from the control group.2

        In ground-breaking papers published in the Journal of the American Medical

Association (JAMA)3 in 2015 and 2017, TTFT was shown to increase the 2-year

survival rate by more than 38% and to nearly triple the five-year survival rate.4




2
  In much scientific research, study participants are randomly assigned to “control”
and “test” groups. The “control” group does not receive the treatment being tested.
In contrast, the “test” group does. Proceeding in this way facilitates the
determination of which effects, if any, are the result of the tested treatment as
opposed to normal variation among the study participants. During the course of a
study, interim results are frequently measured to determine whether the study is
proceeding as planned and whether any changes are needed. When the interim
results indicate that the tested treatment has a significant effect on health or safety,
either negative or positive, ethical guidelines dictate that the study should be halted.
Thus, if the interim results indicate that the tested treatment was significantly more
likely to result in death than the control group, the study would be halted and the
treatment no longer given to the “test” group. Likewise, if the interim result
indicated that the tested treatment was life-saving, the study would be halted and the
treatment would be made available to the “control” group. In those circumstances,
withholding the treatment from the “control” group would be unethical.
3
 The Journal of the American Medical Association (JAMA) is widely regarded as
one of the most prestigious medical journals in the world.
4
  See Stupp, et al., “MAINTENANCE THERAPY WITH TUMOR-TREATING FIELDS PLUS
TEMOZOLOMIDE VS. TEMOZOLOMIDE ALONE FOR GLIOBLASTOMA: A RANDOMIZED
CLINICAL TRIAL”, JAMA, Vol. 314, No. 23, pgs. 2535-43 (December 15, 2015);
Stupp, et al., “EFFECT OF TUMOR TREATING FIELDS PLUS MAINTENANCE
TEMOZOLOMIDE VS. MAINTENANCE TEMOZOLOMIDE ALONE ON SURVIVAL IN
PATIENTS WITH GLIOBLASTOMA”, JAMA, Vol. 318, No. 23, pgs. 2306-2316
(December 19, 2017).
                                          11


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 12 of 26




        As reported, TTFT was the first significant advance in treating GBM in more

than a decade. TTFT has become the standard of care for treating GBM and

essentially all major private insurers cover TTFT. TTFT extends GBM patients’

lives, in some cases, by years. Between January 2016 and December 2018, at least

93 scientific papers were published demonstrating the effectiveness of TTFT. It has

a Level One recommendation in the National Comprehensive Cancer Network

(NCCN) guidelines, i.e., there is consensus, among the experts, based on a high level

of evidence, that TTFT is a recommended intervention. Further, TTFT is FDA

approved.

        The sole supplier of the equipment that delivers TTFT is Novocure, Inc. which

manufactures the Optune system. The Optune system is rented on a monthly basis.

Once a Medicare patient suffering from GBM is prescribed the Optune system, they

will have monthly claims for Medicare coverage. Sadly, there is no known cure for

GBM and patients prescribed TTFT treatment will have to continue that treatment

for the rest of their lives.

         A.     The Medicare Appeals Process

        People suffering from GBM and being treated with TTFT will have multiple

claims for Medicare coverage. Typically, these claims will be submitted every one

to three months to reflect their continued usage of the TTFT device. Each claim for

Medicare coverage concerns only the one to three months at issue for that claim.
                                          12


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 13 of 26




        Claims submitted by beneficiaries enrolled in Original Medicare are subject

to a five (5) level appeal process that can (and typically does) take more than a year.

At issue at each stage of the process is whether the claim is a Medicare covered

benefit/is medically reasonable and necessary for the beneficiary. The beneficiary

begins by submitting a claim. See 42 C.F.R. §§ 405.920-928.5 If the claim is denied,

the beneficiary can request “redetermination.” See 42 C.F.R. §§ 405.940-958. If

the claim is still denied, the beneficiary can request “reconsideration.” See 42 C.F.R.

§§ 405.960-978.

        If the claim is still denied, the Secretary is required to provide “hearings” for

appeals to the “same extent” as is provided for in Social Security hearings. See 42

U.S.C. § 1395ff(b)(1)(A) (citing 42 U.S.C. § 405(b)). That is, in conducting the

hearings, the Secretary is authorized to administer oaths, examine witnesses, and

receive evidence.

        The Secretary has promulgated regulations concerning the conduct of the

“hearing” by administrative law judges (ALJs). See 42 C.F.R. §§ 405.1000-1058.

At a minimum, in the case where the beneficiary is represented by counsel, the

hearings are adversarial. In such a case, the Secretary’s representative (in the form


5
  At issue in this case are claims submitted under “Original Medicare” (i.e.,
“Medicare Part B”). Accordingly, the regulatory citations herein are those
applicable to Part B claims. Medicare Part C (i.e., “Medicare Advantage Plans”) are
governed by similar/identical regulations. See 42 C.F.R. §§ 422.560-626.
                                           13


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 14 of 26




of the Centers for Medicare and Medicaid Services (CMS) or a “contractor” to

Medicare) has the opportunity to litigate as a party. See 42 C.F.R. §§ 405.1008 and

405.1010.

        In that capacity, the Secretary (like the beneficiary) can submit evidence (42

C.F.R. § 405.1018), object to the timing of the hearing (42 C.F.R. § 405.1020),

object to the issues before the ALJ (42 C.F.R. § 405.1024); object to the assigned

ALJ (42 C.F.R. § 405.1026); present evidence in the form of documents and

witnesses (including through subpoenas), cross-examine witnesses, and present and

argument (42 C.F.R. § 405.1036); and take discovery (42 C.F.R. § 405.1037). After

the hearing, the ALJ issues a written decision that includes findings of fact,

conclusions of law, and the reasons for the decision and must be based on the

evidence admitted at the hearing. See 42 C.F.R. § 405.1046.

        Like the beneficiary, if the Secretary is dissatisfied with the decision of the

ALJ, the Secretary can appeal to the Medicare Appeals Council (“Council”). See 42

C.F.R. §§ 405.1100-1140. Indeed, regardless of whether the Secretary chooses to

participate in the hearing, the Secretary can appeal an ALJ’s decision on so-called

“own motion” review. See 42 C.F.R. § 405.1110. In order to be timely, an appeal

to the Council (either direct or on “own motion review”) must be made within 60

days of the ALJ’ decision being appealed. See 42 C.F.R. § 405.1110(a) and (b)(2).


                                           14


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 15 of 26




        Finally, if the beneficiary is dissatisfied with a decision from the Council, they

can seek judicial review. See 42 U.S.C. § 1395ff(b)(1)(A) (citing 42 U.S.C. §

405(g)).

        Although the statues and regulations require both ALJs and the Council to

issue decisions within 90 days, those deadlines are routinely missed. See, e.g., 42

U.S.C. § 1395ff(d)(2). Thus, Medicare beneficiaries seeking coverage are often

thrown into a multi-year effort to obtain coverage or at least get a decision on each

denied claim before they can seek relief in a federal court.

         B.     Local Coverage Determinations

        Because the relevant decisions contain discussion about “LCDs”, some

discussion of what they are may help orient the Court. Much of the Medicare

program is not actually run by the Secretary. Instead, the Secretary has divided the

country into four regions and hired contractors (“Medicare Administration

Contractors”) to run the lower levels of the Medicare program. In this capacity, the

MACs themselves develop Local Coverage Policies (LCD) which guide the

processing of claims at the initial levels. Thus, MACs develop LCDs applicable to

a device or service.

        Claims for Medicare coverage (for Part B) are originally submitted to the

MAC for the appropriate region and the MAC itself applies any relevant LCD to

approve or reject a claim.       Likewise, when an appeal of an initial denial (a
                                            15


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 16 of 26




“redetermination”) is submitted, that goes to the MAC - who verifies his earlier

decision applying the LCD the MAC developed.

        If the claim is denied again and appealed (“reconsideration”), the claim is

reviewed by a third party (i.e., the “Qualified Independent Contractor” (QIC)). The

QIC is not bound to follow the LCD but if it does not, it must explain its decision.

See 42 C.F.R. § 405.968(b)(2). Likewise, if the claim is appealed from the QIC,

neither ALJs nor the Council are bound by LCDs but, if they do not follow an LCD,

they must explain their decision. See 42 C.F.R. § 405.1062(a).

        In the present case, the LCD that is relevant (L34823 which issued in October

2015) excluded all TTFT from coverage as “not medically reasonable and

necessary.” Because the LCD was not updated to reflect the dramatic progress in

TTFT science, in May 2019, ALJ Scott Anderson determined that the LCD was not

supported by substantial evidence. See Exhibit A-6, pp. 30-34. Thereafter, the MAC

submitted a revised LCD (that is also being challenged) that only applies to dates of

service after September 1, 2019. As a result, the original LCD is deemed invalid.

See 42 C.F.R. §§ 426.420(b); 426.460(b). Accordingly, the LCD that was used to

deny coverage of Mr. Bank’s claim has been invalidated. This is a separate reason

why the decision at issue denying coverage should be reversed on the merits.

Nevertheless, a proper application of collateral estoppel will prevent Mr. Banks and


                                          16


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 17 of 26




this Court from having to bear the burden of litigating the same issues again and

again.

IV.             BRIEF IN SUPPORT OF SUMMARY JUDGMENT

         As a result of the final decision Mr. Banks received from ALJ Gulin, the

Secretary is collaterally estopped from denying that TTFT is a Medicare covered

benefit for Mr. Banks. Accordingly, summary judgment should be entered ordering

the Secretary to cover Mr. Banks’s claim.

         A.     The Court Can Properly Consider Proceedings Related to ALJ
                Gulin’s Decision
         Before turning to the elements of collateral estoppel, addressing an issue that

is related to the Record will facilitate the Court’s consideration of this Motion. With

regard to the action before this Court, 42 U.S.C. § 405(g) (as modified by 42 U.S.C.

§ 1395ff(b)(1)(A)) provides:

         The court shall have the power, to enter, upon the pleadings and
         transcript of the record, a judgment affirming, modifying, or reversing
         [the Secretary] with or without remanding the cause for a rehearing.

Mr. Banks believes that this motion can be granted relying solely on ALJ Gulin’s

decision itself. In this case, it is beyond dispute that ALJ Gulin’s favorable decision

itself is part of the Record. See, e.g., CAR1273-1279.

         Nevertheless, to avoid any possible doubt, Mr. Banks is submitting materials

related to the proceedings resulting in ALJ Gulin’s decision. In particular, Mr.

Banks is submitting the Notices of Hearing issued by ALJ Gulin and the pre-hearing
                                            17


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 18 of 26




brief submitted by Mr. Banks to ALJ Gulin. This Court may properly take judicial

notice of the proceedings related to ALJ Gulin’s decision as part of the “pleadings”

in this case.

        Because of the manner in which it may arise, judicial notice of other

proceedings/decisions giving rise to collateral estoppel is common. See, e.g., Lobo

v. Celebrity Cruises, Inc., 704 F.3d 882, 892-93 (11th Cir. 2013) (judicial notice of

entry of judgment in related proceeding supporting collateral estoppel); Coney v.

Smith, 738 F.2d 1199, 1200 (11th Cir. 1984) (judicial notice of state court

proceedings supporting collateral estoppel); Ross v. Meyer, 741 Fed.Appx. 56, 59

(3rd Cir. 2018) (judicial notice of decisions in parallel proceedings).

        Thus, Mr. Banks believes that the Court may consider the proceedings before

ALJ Gulin as part of the “pleadings” in this case.6

         B.     The Issue at Stake is Identical to the One Involved in the Prior
                Proceeding
        As described by ALJ Kelton, the issue before him was: “Whether Medicare

coverage requirements are met of the Electrical Stimulation Cancer Treatment, CPT


6
  If the Court believes necessary, pursuant to 42 U.S.C. 405(g) (sixth sentence), the
Court may also remand this case to the Secretary with instructions to consider the
“new evidence” of the proceedings related to ALJ Gulin’s decision. Given the fact
that proceedings before the Secretary are often protracted with the Secretary failing
to comply with Congress’ mandate to issue decisions within 90 days, Mr. Banks is
asking this Court to enter its Order relying solely on ALJ Gulin’s decision, if
possible.
                                          18


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 19 of 26




code E0766[.]” See CAR1252. Whether a device/service is a Medicare covered

benefit itself depends on whether the device/service is “medically reasonable and

necessary.” Accordingly, ALJ Kelton considered the issue of whether TTFT was

“medically reasonable and necessary” for Mr. Banks and held that it was not. See

CAR1261, 1262 providing:

        It is the decision of the undersigned ALJ that the claim for
        E0766/Electrical Stimulation Cancer Treatment (aka Tumor Treatment
        Field Therapy (TTFT)), for the date fo service of 1/25/2018, 3/12/2018
        and 4/12/2018 are not medically reasonable and necessary. Payment is
        therefore not allowed by Medicare.
        The issue considered by ALJ Gulin was: “Whether the Elec Stim Cancer

Treatment (E0766) provided to the Beneficiary on the dates of service meet

Medicare coverage criteria.” See CAR1273. Likewise, ALJ Gulin considered the

issue of whether TTFT was “medically reasonable and necessary” for Mr. Banks.

See CAR1273 (“Where the services provided are medically reasonable and

necessary under Section 1682(a)(1)(A) pf the Social Security Act (‘Act’) and

covered under Medicare.”). Thus, both decisions considered the identical issue of




                                         19


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 20 of 26




whether TTFT met Medicare coverage criteria/was “medically reasonable and

necessary” (and, therefore, was a covered benefit).7

        To the extent that the Secretary contends that the issues are different because

each decision concerns specific dates of treatment, that is not well founded. As the

Supreme Court noted in Taylor v. Sturgell, 553 U.S. 880, 892 (2008), issue

preclusion bars successive litigation “even if the issue recurs in the context of a

different claim.” Thus, the fact that ALJ Gulin and ALJ Kelton’s decisions concern

claims for different months is of no moment, because the issue is whether TTFT is

a Medicare covered treatment for Mr. Banks. There is no reference in either Order

to indicate that a basis of the Order hinged upon the particular months in question.

        Indeed, the very purpose of collateral estoppel in avoiding inconsistent results

is illustrated in this case. As noted, ALJ Gulin and Kelton’s decisions cover

alternating months with the following results:

    January 2018                             Treatment Not Covered (ALJ Kelton)

    February 2018                            Treatment Covered (ALJ Gulin)

    March 2018                               Treatment Not Covered (ALJ Kelton)



7
  Subsumed in the determination of whether something is a Medicare covered benefit
is the issue of whether it is “medically reasonable and necessary.” ALJ Gulin found
that TTFT was “medically reasonable and necessary for Mr. Banks. See CAR1279
(“The service is medically reasonable and necessary …”). By contrast, ALJ Kelton
held that is was not. See CAR1261.
                                           20


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 21 of 26




 April 2018                                  Treatment Not Covered (ALJ Kelton)

 May 2018-January 2019                       Treatment Covered (ALJ Gulin)


Avoiding non-sensical results like this is one purpose of collateral estoppel. Allen,

449 U.S. at 94; Parklane, 439 U.S. 326.

        Further, the fact that ALJ Gulin’s decision issued three days after the decision

of ALJ Kelton is no bar to the application of collateral estoppel. Because the

Secretary did not appeal the decision in Mr. Bank’s favor, ALJ Gulin’s decision has

become final. By contrast, ALJ Kelton’s decision is not final because it is the object

of this appeal.      As noted by the Supreme Court in Elder, where there is

parallel/concurrent litigation, whichever case reaches finality first may have

preclusive effect in the still pending case. Elder, 270 U.S. at 615-16.

        Here, ALJ Gulin’s decision reached finality before ALJ Kelton’s and,

therefore, should have preclusive effect.

         C.     The Issue Was Actually Litigated in the Prior Proceeding
        As noted by the Eleventh Circuit in Christo: “[W]hen an issue is properly

raised, by the pleadings or otherwise, and is submitted for determination, and is

determined, the issue is actually litigated.” Christo, 223 F.3d at 1339 (internal

quotations omitted, citing RESTATEMENT (SECOND)          OF JUDGMENTS     § 27 cmt. d

(1982)).


                                            21


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 22 of 26




        In the present case, Mr. Banks sought Medicare coverage for his TTFT

treatments. See CAR1273 (“E. Banks … seek[s] coverage for tumor treatment filed

[sic] therapy provided on the Dates of Service.”). Mr. Banks properly raised the

issue of Medicare TTFT coverage for himself by appealing the negative decision of

the QIC. See CAR1273 (“The QIC issued unfavorable reconsideration decisions[.]

[Mr. Banks] filed a timely request for an Administrative Law Judge …”).

        Further, ALJ Gulin actually determined that issue in rendering his favorable

decision. See CAR1279 which provides:

        [T]here is sufficient evidence supporting the Elec. Stim. Cancer
        Treatment (E0766) provided on the dates of service meets Medicare
        Coverage criteria. The service was medically reasonable and necessary
        as required by Section 1862(a)(1)(A) of the Act and the Appellant is
        entitled to Medicare coverage.
Thus, the issue of Medicare coverage for Mr. Banks TTFT treatment/whether it is

“medically reasonable and necessary” was actually litigated before ALJ Gulin.




                                         22


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 23 of 26




         D.     The     Determination       in      the     Prior           Litigation
                Was a Critical and Necessary Part of the Judgment

        Of course, the issue being litigated in ALJ Gulin’s decision was whether

TTFT is a Medicare covered benefit/is “medically reasonable and necessary” for Mr.

Banks. See CAR1273 (“E. Banks … seek[s] coverage for tumor treatment filed [sic]

therapy provided on the Dates of Service.”). Given that it is the determinative issue,

the decision on it is a critical and necessary part of ALJ Gulin’s judgment. See

CAR1279. Likewise, because something is a Medicare covered benefit only if it is

“medically reasonable and necessary”, that determination was critical and necessary

to ALJ Gulin’s judgment.

         E.     The Secretary Had a Full and Fair Opportunity to Litigate
        As noted by another court in this Circuit:

        Notice and opportunity to participate, attend, and present is the
        foundation of due process and the “full and fair opportunity to litigate”
        element.
In re: Jones, 611 B.R. 685, 698-99 (M.D. Ala. 2020) (quoting and citing Mullane v.

Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)).

        Mr. Banks was represented by Parrish Law Offices in the proceedings before

ALJ Gulin. See CAR1273 (“Attorney Debra Parrish provided argument for the

Appellant.”). Accordingly, pursuant to the Secretary’s regulations set forth above,

the Secretary had the full panoply of litigation rights. The Secretary could have

objected to the timing of the hearing, objected to the ALJ, conducted discovery,
                                           23


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 24 of 26




called witnesses, submitted briefs, etc. The Secretary did none of that and did not

appear at the hearing.

        The proceedings before ALJ Gulin were proceedings before the Secretary

himself and he obviously has notice of the proceedings that he conducts.

        Nevertheless, out of an abundance of caution, Mr. Banks addresses the notice

procedures employed by ALJ Gulin. ALJ Gulin sent three notices of the hearing to

the Secretary’s designated representative (MAXIMUS). See Office of Medicare

Hearings and Appeals Case Processing Manual, Chap. 14, 14.0, n. 63 (“CMS has

designated the AdQIC to receive notices of hearing in Part A and Part B appeals of

QIC reconsiderations”, citing 42 C.F.R. § 405.1020(c)(1)). Thus, the Secretary was

provided with this additional notice of the hearing conducted by ALJ Gulin. See

Exhibits A-2 through A-4.

        Finally, again as set forth above and pursuant to 42 C.F.R §§ 405.1100-1140

or 405.1110, the Secretary could have appealed ALJ Gulin’s decision. Again, the

Secretary did not and ALJ Gulin’s decision became final.

        The Secretary had a full and fair opportunity to litigate the issues in the

proceedings before ALJ Gulin.




                                         24


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 25 of 26




V. CONCLUSION

        Mr. Banks sustained his burden in proving that TTFT is a Medicare covered

benefit for him/is “medically reasonable and necessary” and the Secretary allowed

that decision to become final. Out of simple fairness and consistent with the very

purposes of collateral estoppel, the Secretary should be estopped from denying

coverage and forcing Mr. Banks to bear the cost, delay, and uncertainty of repeated

litigation.

        This is a time that Mr. Banks should be spending with his family, not

repeatedly litigating this issue of whether he can receive the life-extending treatment

for his deadly form of brain cancer.

        THEREFORE, Mr. Banks respectfully asks this Court to enter an Order

granting Mr. Banks’ Motion for Summary Judgment and, pursuant to 42 U.S.C. §

405(g) (fourth sentence), remand this matter to the Secretary with instruction to

cover Mr. Bank’s claim.

                                               /s/Robert R. Baugh
                                               Robert R. Baugh

OF COUNSEL:
SIROTE & PERMUTT, PC
2311 Highland Avenue South
Post Office Box 55727
Birmingham, AL 35255-5727
Tel: 205-930-5100
Fax: 205-313-0655
rbaugh@sirote.com
                                          25


DOCSBHM\2318056\2
         Case 5:20-cv-00565-LCB Document 31 Filed 05/14/20 Page 26 of 26




PARRISH LAW OFFICES
James C. Pistorino
788 Washington Road
Pittsburgh, PA 15228
Telephone: (412) 561-6250
james@dparrishlaw.com

                                      Attorneys for Plaintiffs



                         CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2020 I filed the foregoing with the Clerk of
Court via the CM/ECF electronic filing system which will send electronic notice of
the foregoing pleadings to all counsel of record.


                                                   /s/ Robert R. Baugh
                                                   OF COUNSEL




                                        26


DOCSBHM\2318056\2
